ACCEPTED
                                                                                                     01-15-00950-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
December 10, 2015                                                                              12/10/2015 4:48:06 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK
FROM: Glenn Herbert Johnson


                                                                                 FILED IN
TO:    Christopher A. Prine                                               1st COURT OF APPEALS
       Clerk of the Court                                                     HOUSTON, TEXAS
       COURT OF APPEALS FOR THE                                           12/10/2015 4:48:06 PM
       FIRST DISTRICT OF TEXAS at HOUSTON                                 CHRISTOPHER A. PRINE
                                                                                   Clerk



       RE: Appellate Case No: 01-15-00950-CV / Trial Court Case No.: 2015-00723 /
           190th District Court of Harris County

Mr. Prine:

On December 8, 2015, I received a Notice from the 1st Court of Appeals which stated that:
      “The Court may dismiss this appeal for want of jurisdiction unless you file a written
      response to this notice, providing a detailed explanation, citing relevant portions of
      the record, statutes, rules, and case law to show that this Court has jurisdiction over
      the appeal.”

The NOTICE went on to state that:
      “The clerk’s record, however, indicates that the notice of appeal may not have been
      timely filed. And, filing a motion for new trial, other post-trial motion, or a request for
      findings of fact and conclusions of law does not extend the time to perfect an accelerated
      appeal.”

Mr. Prine; A check of the Harris County District Clerk’s record will also show that:

      On September 21, 2015, I, Glenn Herbert Johnson filed a REQUEST for FINDINGS OF
       FACT AND CONCLUSIONS OF LAW With Respect To Order Granting
       LINEBARGER DEFENDANTS’ PLEA TO THE JURISDICTION AND SPECIAL
       EXCEPTIONS TO PLAINTIFF’S ORIGINAL PETITON was timely filed with the 190th
       Judicial District Court.


      On November 2, 2015, the Honorable Patricia J. Kerrigan signed the ORDER DENYING
       PLAINTIFF’S 2nd MOTION FOR ORAL REHEARING”, of the 190th Judicial District
       Court’s Order, titled, “ORDER ON THE LINEBARGER DEFENDANT’S PLEA TO
       THE JURISDICTION AND SPECIAL EXCEPTIONS TO PLAINTIFF’S ORIGINAL
       PETITION”.




Glenn Herbert Johnson’s response to allegation that Appeal has not been timely             Page 1
      The Harris County Clerk of Court failed to give Notice of the Order, signed August 17,
       2015, to Plaintiff Glenn Herbert Johnson, by first class mail, as required by
       Rule 306a (3) of the Texas Rules of Civil Procedure.

      As a consequence, of the Harris County Clerk of Court’s failure to give Notice of the
       Order, that had been signed August 17, 2015, to Plaintiff Glenn Herbert Johnson, as
       required by paragraph (3) of Rule 306a of the Texas Rules of Civil Procedure, Plaintiff
       Glenn Herbert Johnson acquired actual knowledge of the order on September 14, 2015.

      Per Rule 306a (4), of the Texas Rules of Civil Procedure, the periods for filing an
       APPEAL, began on September 14, 2014, the date that Plaintiff Glenn Herbert Johnson
       acquired actual knowledge of the signing.

In Summary, I, Glenn Herbert Johnson, RESPOND to the indication given by the Clerk of
Court’s record that my Appeal has not been timely filed, by bringing to the attention of the
Appellate Court that I, this day, December 10, 2015, filed a 2nd Amended Notice of Appeal,
within 90 days of when I acquired actual knowledge of the Order, signed on August 17, 2014, by
Judge Sharolyn Wood.

I now ask that the 1st Court of Appeals-Houston allow my Appeal of that Order, to go forward.



               Respectfully submitted,




               Glenn Herbert Johnson, Plaintiff, Pro Se
               8926 Daffodil Street
               Houston, Texas 77063
               email: Prairie_View_Grad@yahoo.com




Glenn Herbert Johnson’s response to allegation that Appeal has not been timely           Page 2
                                   CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of this, Plaintiff’s 2nd Amended Notice of Appeal
was, on this 10th day of December 2015, forwarded to the persons listed below by email
transmission:

       dward James Nicholas
       Linebarger Goggan Blair & Sampson, LLP,
       4828 Loop Central Drive, Suite 600
       Houston, Texas 77081.
       Email: Nick.Nicholas@lgbs.com
       Counsel for:   Linebarger Goggan Blair & Sampson, LLP,
                      Emily King Watkins and Anthony Wayne Nims

       Emily King Watkins
       Linebarger Goggan Blair & Sampson, LLP
       4828 Loop Central Drive, Suite 600
       Houston, Texas 77081.
       Email: Emily.Watkins@lgbs.com

       Anthony Wayne Nims
       Linebarger Goggan Blair & Sampson LLP
       4828 Loop Central Drive, Suite 600
       Houston, Texas 77081.
       Email: Tony.Nims@lgbs.com

       Robert L. Paddock
       Thompson & Kinght, LLP
       333 Clay Street, Suite 3300
       Houston, Texas 77002
       Email: Robert.Paddock@tklaw.com


       M. Ali Zakaria
       M. Ali Zakaria & Associates, PC
       6161 Savoy Drive, Suite 1000
       Houston, Texas 77036
       Email: Ali@Zakarialaw.com




Certified by:
                               Glenn Herbert Johnson, Plaintiff, Pro Se
                               8926 Daffodil Street
                               Houston, Texas 77063
                               Email: Prairie_View_Grad@yahoo.com



Glenn Herbert Johnson’s response to allegation that Appeal has not been timely             Page 3